Citation Nr: 0200493	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  98-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left knee injury with traumatic arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1973 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO decision which reduced the rating for 
the veteran's service-connected postoperative residuals of a 
left knee injury with traumatic arthritis from 30 percent to 
20 percent, effective from February 1998.  In a September 
1998 RO decision, separate ratings for the left knee 
disability were assigned, effective from February 1998:  20 
percent for instability, and 10 percent rating for traumatic 
arthritis with limitation of motion (the combined rating was 
30 percent).  The veteran continued to appeal for an 
increased rating for the left knee disability.  In February 
2000 the Board remanded this issue to the RO for further 
evidentiary development.


FINDINGS OF FACT

The veteran's service-connected postoperative residuals of a 
left knee injury with traumatic arthritis is manifested by 
moderate instability, as well as by limitation of motion to 
100 degrees of flexion and 10 degrees of extension.


CONCLUSION OF LAW

The service-connected postoperative residuals of a left knee 
injury with traumatic arthritis are properly rated 20 percent 
for instability, with a separate 10 percent rating based on 
arthritis with limitation of motion.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 
5260, 5261, 5257 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from June 1973 to March 
1976.  During service in 1975, while playing baseball, he 
tore the tibial collateral ligament in the left knee, and he 
underwent corrective surgery for the injury.  

Subsequent to service, service connection was established for 
postoperative residuals of a left knee injury with traumatic 
arthritis, and different percentage ratings were assigned 
over the years.  The veteran had multiple arthroscopic left 
knee operations (in 1979, 1986, 1990, and 1993) for damaged 
ligaments and cartilage. 

Treatment records from Dawson, Moore, and Martin Florence 
Orthopaedic Associates, P.A. show left knee treatment over 
the years.  In January 1996 the veteran underwent another 
arthroscopic left knee operation with articular cartilage 
debridement, removal of loose bodies, and lateral femoral 
release.  In March 1996 he walked with a slight limp, flexion 
of the left knee was to 100 degrees, there was loud 
crepitation of the patella femoral joint and no effusion or 
increased warmth. 

A treatment record from Florence Orthopedic Associates showed 
that in March 1997 the veteran complained of problems with 
his left leg, including sharp pain radiating down the lateral 
aspect of the calf.  It was noted that he wore a knee strap 
occasionally.  On examination there was slight effusion of 
the left knee, but no increased warmth.  Straight leg raising 
caused pain down the lateral aspect of the left leg.  X-rays 
of the left knee showed decreased joint space both medially 
and laterally.  A low back disorder with left leg sciatica 
was also noted.  It was noted that the veteran would have 
difficulty doing repetitive squatting in the future and he 
needed a job where he does not have to bend repeatedly and 
needed to be able to lift to countertop height.  The examiner 
opined that the veteran could not climb ladders at 
unprotected heights and should not lift over 80 pounds from 
the countertop.  He needed a job where a third of the day he 
did not have to walk and he should not be required to stand 
over eight hours a day.  It was noted that the veteran would 
eventually need a total knee replacement.

On VA examination in June 1997 the veteran complained of left 
knee pain with ambulation, a sensation of popping in the left 
knee, and instability with single limb weightbearing.  He 
said he could walk approximately 0.2 miles before having to 
rest, secondary to left knee discomfort.  The veteran's 
treatment to date included Motrin, use of a cane, and an 
elastic brace.  Examination showed soft tissue swelling about 
the left knee and minimal effusion.  Range of motion was from 
10 to 110 degrees.  There was no instability to varus or 
valgus stress at 30 degrees of flexion.  There was no medial 
or lateral joint line tenderness.  X-rays of the left knee 
showed significant medial and lateral compartment narrowing 
with osteophyte formation and sclerosis, and narrowing of the 
patellofemoral compartment with osteophyte formation.  The 
impression was osteoarthritis, secondary to traumatic injury.

In a July 1997 letter, N.L. Morris, M.D. reported that the 
veteran had a great deal of difficulty with his left knee, 
and that the veteran had been seen on multiple occasions with 
complaints of discomfort and had been placed on Motrin and 
Darvocet.  Dr. Morris reported that the veteran's left knee 
had given him more trouble since May 1997, when he last saw a 
private orthopedist, Dewey N. Ervin, M.D.  It was noted that 
in Dr. Ervin's last report he stated that the veteran would 
eventually require total knee replacement.  

A July 1997 RO decision proposed to reduce the left knee 
disability rating from 30 percent to 20 percent, and this was 
carried out by a November 1997 RO decision, effective 
February 1998.

A VA treatment record dated in December 1997 showed that the 
veteran complained of left knee pain.  He reported having 
problems with his left knee for years, but that it had become 
more painful and frequently troublesome to him.  He was 
unable to completely straighten his knee, and reported that 
sometimes his knee popped and hurt excruciatingly and was 
chronically swollen.  Examination showed that the left knee 
was markedly swollen, the joint was stable, and there was 
decreased range of motion.  The veteran was unable to flex 
the left knee totally.  The left knee was not warm or 
erythematous.  The assessment was chronic left knee pain, 
with some degree of degenerative joint disease.  An X-ray 
dated in December 1997 showed postoperative changes at the 
anterior aspect of the proximal portion of the left tibia, 
severe degenerative changes of the left knee, which had 
increased since the prior study in 1992, and findings 
suggestive of a joint effusion.  In March 1998 the veteran 
complained of increased pain and swelling in the left knee.  
Examination showed that he had an antalgic gait, but could 
heel and toe walk without difficulty.  He was unable to squat 
in the left leg, there was no effusion in the left knee, 
range of motion was from 5 degrees to 110 degrees, and there 
was pain with manipulation.  A June 1998 treatment record 
notes the veteran used a left knee brace, range of motion was 
0 to 90 degrees, and the assessment was severe degenerative 
joint disease.

In July 1998 the veteran testified at a hearing at the RO 
that he had been under the care of Dr. Dawson since 1990 who 
told him his knee had worsened and that he needed a knee 
replacement, but was too young and the knee replacement would 
not last for more than 10 years.  He also testified that Dr. 
Morris was his family physician who prescribed pain pills and 
gave him a certificate to be out of work for a couple of days 
when his knee swelled.  The veteran testified that he had 
left knee pain, swelling, giving away, popping, and cracking, 
and that there appeared to be grinding bone-on-bone in the 
left knee.  He wore a knee brace and used a cane for support.  
He reported that if he stands for a long period of time his 
knee hurt or if he rides in a car for a long period of time 
his knee got stiff.  He claimed his left disability caused 
him to miss a lot of work and that he had been qualified for 
vocational rehabilitation because of his knee.  He testified 
that he was limited from any running, jumping, and playing 
any kind of sport, including baseball, basketball, and 
tennis.  He claimed his knee had worsened since 1990 and that 
he had severe knee pain all day and that if he was walking 
and made an awkward step, the knee felt like it would give 
away and then he had a sharp pain from his knee to his back.  
He also testified that during the winter his severe arthritis 
caused his leg to get stiff.  

Treatment records from Dr. Morris showed that in July and 
September 1998 the veteran complained of left knee pain, and 
Motrin and Darvocet were prescribed.

A VA treatment record dated in September 1998 showed that the 
veteran complained of daily left knee pain and instability.  
He was referred for a cane and a knee brace.  

By September 1998 rating decision, the RO granted, effective 
February 1998, a separate 10 percent rating for left knee 
arthritis with limitation of motion, which combined with the 
20 percent rating assigned for instability of the left knee, 
resulted in a 30 percent combined rating for the service-
connected left knee disability.

A VA orthopedic clinic note dated in December 1998 showed 
that the veteran again complained of left knee pain, and it 
was noted that he had been last seen three months prior, when 
a brace was prescribed to stabilize the left knee, but he 
only received the brace yesterday.  Examination showed that 
the knee was in place and he was stable.  There was 
tenderness to palpation over the medial joint line.

Vocational rehabilitation records show that the veteran 
underwent vocational rehabilitation from June 1999 to March 
2001.  In a short term evaluation report dated in August 1999 
the veteran's vocational limitations were related to his left 
arm disability and his left knee disability.  It was noted 
that his left leg prohibited him from standing or sitting for 
more than an hour without changing position, and that he used 
a cane and walked with a slight limp and would need to avoid 
bending, stooping, and kneeling due to his left leg injury.  
Progress reports show that the veteran continued to complain 
of problems involving his left knee.  A March 2001 
Discontinuance Report showed that the veteran failed to 
attend on a regular basis and reported that his medical 
condition and pain prevented regular attendance and 
satisfactory performance of his work duties.  

In a letter dated in June 2000, the RO noted that the 
veteran's claim had been remanded by the Board, and requested 
that the veteran provide the names, addresses, and 
approximate dates of treatment from all VA and non-VA health 
care providers from whom he received treatment for his left 
knee.  In response to the RO's request, the veteran's 
representative submitted medical records from three private 
treatment providers, all of which had previously been 
associated with the claims file and considered by the RO.

On VA examination in August 2000 the veteran complained of 
sharp pain in the left knee with walking, pain and popping 
with prolonged sitting, instability of the left knee, and 
that he could not run or jump.  He reported increased pain in 
the winter and swelling of the left knee with use.  
Examination showed that the veteran lacked 10 degrees of 
being able to bring the left knee to neutral and that he 
could flex the left knee to 100 degrees.  There was mild 
instability of the left knee "with a clunk".  On the drawer 
test there was 5 to 10 mm. of anterior and posterior movement 
on the left.  There was no evidence of effusion, but there 
was moderate crepitus of the left knee.  X-rays of the left 
knee dated in December 1999 were reported to show severe 
medial joint narrowing with osteophytes medial and laterally.  
The VA examiner opined that the veteran had moderate 
instability, moderately decreased range of motion from a 
functional standpoint, and moderately severe traumatic 
arthritis, presumably relating to his previous injury.  It 
was noted that there was objective evidence of left knee pain 
on range of motion testing, particularly when the "clunk" was 
produced.  It was also noted that the veteran had flare-ups 
with prolonged sitting and standing, which tended to be 
brief, and had more prolonged flare-ups during cold weather.

Analysis

With regard to the issue on appeal, the file shows that 
through correspondence, rating decisions, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified of the evidence necessary to 
substantiate his claim.  Medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the law are 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 
Fed.Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When there is arthritis with at least 
some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 
percent rating will be assigned for each affected major joint 
or group of minor joints.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Impairment of a knee involving slight recurrent subluxation 
or lateral instability is evaluated as 10 percent disabling.  
Impairment of a knee involving moderate recurrent subluxation 
or lateral instability is evaluated as 20 percent disabling.  
Impairment of a knee involving severe recurrent subluxation 
or lateral instability is evaluated as 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Limitation of leg flexion is rated 0 percent when limited to 
60 degrees, 10 percent when limited to 45 degrees, 20 percent 
when limited to 30 degrees, and 30 percent when limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.  Limitation of 
extension of a leg is rated 0 percent when limited to 5 
degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Code 
5261. 

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 23-97 and 9-98.

The veteran's postoberative residuals of a left knee injury 
with traumatic arthritis are currently assigned two separate 
ratings: 10 percent for arthritis with limitation of motion, 
and 20 percent for instability.  This combines to a 30 
percent rating (see 38 C.F.R. § 4.25) for the service-
connected left knee disability.  

With regard to arthritis with limitation of motion of the 
left knee, medical records show X-ray evidence of arthritis 
of the joint, and the most recent VA examination in 2000 
revealed that the left knee lacked 10 degrees of full 
extension and was limited in flexion to 100 degrees.  This 
limitation of extension reflects 10 percent disability under 
Code 5261, the limitation of flexion is 0 percent under Code 
5260.  While the veteran has left knee pain, including pain 
on use, there is no credible evidence that the pain results 
in such limitation of motion as to meet the criteria for a 
rating higher than 10 percent under Codes 5260 and 5161.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Thus the Board concludes that the aspect of the left 
knee disability, involving arthritis with limitation of 
motion, is properly rated 10 percent.

With regard to the portion of the left knee disability 
manifested by instability, the Board notes that there is 
evidence showing that the veteran has instability of the left 
knee and that he wears a knee brace.  On the most recent VA 
examination it was noted in the clinical findings that there 
was mild instability of the left knee, but in the discussion 
portion of the examination report, the examiner characterized 
the veteran's left knee instability as moderate.  Pursuant to 
Diagnostic Code 5257, a 20 percent rating is warranted when 
there is knee impairment manifested by moderate recurrent 
subluxation or lateral instability.  The evidence does not 
support a finding of more thatn moderate (20 percent) left 
knee instability.  A higher rating of 30 percent would be 
warranted if there was severe recurrent subluxation or 
lateral instability, which has not been shown by the medical 
evidence of record.  Thus, the Board concludes that the 
instability aspect of the left knee disability has been 
properly rated 20 percent.

In sum, the service-connected left knee disability is 
currently properly rated 20 percent for instability, with a 
separate rating of 10 percent for arthritis with limitation 
of motion.  The preponderance of the evidence is against the 
claim for an increased rating for the left knee disability; 
thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

An increased rating for a left knee disability is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals



 

